Supreme Court of Florida
                            ____________

                           No. SC21-585
                            ____________

 IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUVENILE
              PROCEDURE—FORM 8.933.

                         November 4, 2021

PER CURIAM.

     Before the Court is the report of The Florida Bar’s Juvenile

Court Rules Committee (Committee) proposing amendments to the

Florida Rules of Juvenile Procedure. See Fla. R. Gen. Prac. & Jud.

Admin. 2.140(b). We have jurisdiction. See art. V, § 2(a), Fla.

Const.

     The Committee proposes amending form 8.933 (Waiver of

Counsel). The amendments were unanimously approved by the

Board of Governors of The Florida Bar, and the Court published the

Committee’s proposal for comment in The Florida Bar News. One

comment was received from the Florida Public Defender Association

(FPDA). The Committee filed a response to the comment, as well as
an amended proposal incorporating many of FPDA’s suggested

changes.

     Having considered the Committee’s report, FPDA’s comment,

and the Committee’s response, the Court hereby adopts the

amendments to form 8.933 contained in the Committee’s amended

proposal. To make form 8.933 more accessible and easily

understood by juveniles, the form’s existing language is replaced

with age-appropriate language that more fully explains the right to

counsel in delinquency proceedings. A section titled “Statement of

Attorney Assigned to Discuss the Waiver with the Child” is added to

the end of the form that requires a lawyer to acknowledge that he or

she has read the waiver to the juvenile, explained it fully, and is of

the belief that the juvenile has knowingly, intelligently, and

voluntarily waived the right to counsel.

     Accordingly, the Florida Rules of Juvenile Procedure are

amended as set forth in the appendix to this opinion. New language

is indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective on January

1, 2022, at 12:01 a.m.

     It is so ordered.


                                 -2-
CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Juvenile Procedure

Candice K. Brower, Chair, Juvenile Court Rules Committee,
Gainesville, Florida, Matthew Charles Wilson, Past Chair, Juvenile
Court Rules Committee, Tallahassee, Florida, Joshua E. Doyle,
Executive Director, and Mikalla Andies Davis, Staff Liaison, The
Florida Bar, Tallahassee, Florida,

     for Petitioner

Hon. Jessica J. Yeary, on behalf of the Florida Public Defender
Association, Inc., Tallahassee, Florida,

     Responding with comments




                                -3-
                                 Appendix

FORM 8.933. WAIVER OF COUNSEL

                          WAIVER OF COUNSEL
        I, the undersigned child, ..... years of age, understand:

        (1) That a complaint of delinquency alleging that I did:
.................... has been made against me;

     (2) That I have a right to a lawyer and that if I am unable to
pay a lawyer and wish to have one appointed, a lawyer will be
provided immediately.

      I understand this right to and offer of a lawyer and, being
aware of the effect of this waiver, I knowingly, intelligently,
understandingly and of my own free will now choose to and, by the
signing of this waiver, do hereby waive my right to a lawyer and
elect to proceed in this case without benefit of a lawyer.

               I GIVE UP MY RIGHT TO HAVE A LAWYER

     1. I understand that a lawyer is a professional person who is
trained in the law and whose job it is to help people who have legal
problems.

     2. I understand that if I have a lawyer, that person will do
several things to help me, such as:

     a. Explaining the charges which have been filed against me in
the petition for delinquency.

        b. Giving me advice on my rights and responsibilities in this
case.

        c. Advising me as to what legal defenses may be available to
me.

     d. Advising me as to whether or not I should challenge the
charges.



                                    -4-
     e. Helping me prepare my case for hearing if I decide to
challenge the charges.

     f. Helping me get the proper witnesses to court.

     g. Giving me advice and direction on what I should do
regarding my case.

     3. I understand that I have a right to be represented by a
lawyer at any time and that if I cannot pay to hire a lawyer, the
judge will give one to me. In signing this paper, I understand that I
choose not to have a lawyer represent me at this time.

     4. I understand that I keep the right to have a lawyer. I can
ask the judge at any time to give me a lawyer even if I have not
asked for one before.

      5. A lawyer has explained to me my right to be represented in
this case, the results of not having a lawyer and other factors that
would help me to decide whether or not to have a lawyer in this
matter. I have had time to ask questions and have my questions
answered to my satisfaction, including questions about immigration
and other consequences.

     6. I understand all of the above statements regarding my
rights to a lawyer but, I give up my right to be represented by a
lawyer at this time.

     Date: ....................



     Child                                      Age

     This waiver of counsel was signed in the presence of the
undersigned witnesses who, by their signature, attest to its
voluntary execution by this child.


Witness:

Witness:


                                  -5-
         STATEMENT OF PARENT OR RESPONSIBLE ADULT
      This waiver of counsel was read by me and explained fully to
this child in my presence. I understand the right of this child to an
attorney and as the ………. of this child I consent to a waiver of this
right.

      Date:……….

                          ---------------
                  ORDER ASSESSING ATTORNEY’S FEE
      The child herein, having been represented by the Public
Defender in this cause pursuant to section 27.52, Florida Statutes,
it is

        ORDERED AND ADJUDGED that a reasonable attorney’s fee
for services rendered by the Public Defender to the child in this
cause is $.......... and that said fee is hereby assessed against
...................., the father, and ...................., the mother, in favor of
the State of Florida.

       DONE AND ORDERED at ...................., Florida, on
.....(date)......


                                       Circuit Judge
STATEMENT OF ATTORNEY ASSIGNED TO DISCUSS THE WAIVER
                   WITH THE CHILD

     I have read this waiver to the child. I have explained the
waiver fully to the child and believe that the child has waived
counsel knowingly, intelligently, and voluntarily.

       Date:……….


                                                          Attorney




                                       -6-